ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 6th day of May, 2003,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to the Court of Special Appeals for reconsideration in light of Coles v. State, 374 Md. 114, 821 A.2d 389 (2003). Costs to abide the result.
Chief Judge BELL and Judge ELDRIDGE would deny the petition.